The Honorable Mike Everett State Senator 412 Broadway Marked Tree, Arkansas 72365
Dear Senator Everett:
This is in response to your request for an opinion on the following question:
  The Crittenden County Circuit Clerk uses a paper system of recording, but uses a microfilm `back-up' system. Is Crittenden County thus a county which uses `other than a paper recording system,' as per Act 1025 of 1995? More specifically, the Clerk needs to know: (a) whether she can still accept marginal notations in satisfaction or extensions of liens, mortgages, etc.; and (b) whether she is required to mark on the margin of the original instrument the effects of the release, extension, or other document.
The questions you have posed have also arisen in other counties using similar systems, and two previous Attorney General's opinions have been issued on the topic. I have enclosed, for your review, copies of Ops. Att'y Gen. 96-195 and 95-181, recently issued by my office, which should answer the questions you have posed. As noted in these opinions, counties which have a paper system of recording with a non-paper "back-up" system should still be considered as having a paper system and may still accept marginal releases. Act 1025 of 1995 has no impact in these counties, and they should conduct business as has been done prior to the passage of Act 1025.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh